Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 1 of 57 Page ID #:1



 1   DAVID G. HALM, ESQ., SBN: 179957
       David.Halm@qpwblaw.com
 2   QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
     500 N. Brand Boulevard, Suite 1650
 3   Glendale, California 91203
     Telephone: 213.486.0048
 4   Facsimile: 213.486.0049
 5   Attorneys for Defendant, TARGET CORPORATION
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
                                                                  2:20-cv-07169
11   KAREN SIMON,                             CASE NUMBER:
12               Plaintiff,                   NOTICE OF REMOVAL UNDER 28
                                              U.S.C. §1441(b) DIVERSITY
13   v.
14   TARGET CORPORATION and
     DOES 1 through 20, inclusive,
15                                            State Complaint Filed: July 1, 2020
                 Defendants.
16
17
18   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
19   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION:
20         NOTICE IS HEREBY GIVEN pursuant to 28 U.S.C. sections 1332, 1441,
21   and 1446, Defendant TARGET CORPORATION, a Minnesota corporation
22   (“Defendant”), through its undersigned counsel, hereby removes to this Court the
23   state court action described herein and pleads the following grounds for removal.
24         1.    This action was commenced on or about July 1, 2020, by the filing of a
25   complaint by Plaintiff KAREN SIMON (“Plaintiff”) against Defendant in the
26   Superior Court of the State of California, County of Los Angeles – Central District,
27   entitled   KAREN SIMON         v.   TARGET      CORPORATION,         et   al.,   Case
28   No. 20STCV24828 (the “State Court Action”).
                                              1

            NOTICE OF REMOVAL UNDER 28 U.S.C. §1441(b) DIVERSITY
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 2 of 57 Page ID #:2



 1         2.      Plaintiff alleges in her Complaint for Damages filed in the State Court
 2   Action on July 1, 2020 (“Complaint”), that she was in the Target store located at
 3   20801 Ventura Boulevard, Woodland Hills, California (“Premises”), where she
 4   claims to have been injured as a result of dangerous and defective conditions on the
 5   Premises, specifically when she was struck by shopping carts owned by Defendant
 6   at the Premises. The Complaint seeks an unspecified amount of damages against
 7   Defendant.
 8         3.      Defendant was served with Plaintiff’s Summons and Complaint on or
 9   about July 13, 2020. True and correct copies of the Summons, Complaint, Civil
10   Case Cover Sheet, Addendum and Statement of Location, Notice of Case
11   Assignment, standing court orders, Alternative Dispute Resolution Information
12   Package and Statement of Damages received by Defendant are attached hereto as
13   Exhibit A. A true and correct copy of the Proof of Service of Summons and
14   Complaint is attached hereto as Exhibit B.
15         4.      On or about August 5, 2020, Defendant filed and served upon
16   Plaintiff’s counsel its Answer to Unverified Complaint in the State Court Action
17   (“Answer”). A true and correct copy of Defendant’s Answer is attached hereto as
18   Exhibit C.
19                                    Basis for Removal
20         5.      28 U.S.C. section 1441(b)(3) permits a defendant to file a notice of
21   removal within thirty (30) days after defendant receives, “through service or
22   otherwise, a copy of an amended pleading, motion, order or other paper from
23   which it may first be ascertained that the case is one which is or has become
24   removable.”
25         6.      Plaintiff is a resident and citizen of the County of Los Angeles and
26   State of California.
27         7.      Defendant is and, at all relevant times, was incorporated in the State
28
                                               2

            NOTICE OF REMOVAL UNDER 28 U.S.C. §1441(b) DIVERSITY
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 3 of 57 Page ID #:3



 1   of Minnesota. At all relevant times herein, Defendant has maintained control from
 2   its headquarters in Minneapolis, Minnesota. In Hertz Corp. v. Friend, 559 U.S. 77,
 3   130 S. Ct. 1181 (2010), the Supreme Court held that a corporation’s “principal
 4   place of business” for purposes of determining federal diversity jurisdiction is its
 5   “nerve center” -- the place where the corporations’ high-level officers direct,
 6   control and coordinate the corporation’s activities. This is usually the corporate
 7   headquarters. Applying the “nerve center test” to this case, Defendant’s principal
 8   place of business is Minneapolis, Minnesota.          Defendant does not conduct
 9   “substantially all” of its business in any single state, nor does its business in any
10   single state “substantially predominate” over any other.             Defendant is a
11   quintessential multistate corporation, with operations in each of the 50 states, all of
12   which are directed, controlled and coordinated by its respective officers in
13   Minneapolis, Minnesota, without regard to locale, in furtherance of the corporate
14   objective.
15         8.     Other courts, applying the “nerve center test” with respect to
16   Defendant, have similarly reached this conclusion, including this Court. (See, e.g.,
17   Maldonado v. Target Corp., et al., 2015 U.S. Dist. LEXIS 90011, at *1-2 (C.D.
18   Cal. 2015), holding “Target has established that Minnesota is its principal place of
19   business under the ‘nerve center’ test” and that complete diversity existed);
20   Gonzalez v. Target Corp., 2013 U.S. Dist. LEXIS 145769, at *4-6 (E.D.Cal. 2013),
21   finding declaratory evidence averring that Target’s retail stores and distribution
22   centers were directed from its headquarters in Minneapolis, Minnesota, which
23   houses Target’s administrative and financial offices and bulk of corporate records,
24   showed Target was a citizen of Minnesota for diversity purposes); Lopez v. Target
25   Corp., 2011 U.S. Dist. LEXIS 117881 *4-5.)
26         9.     DOES 1 through 20 are named and sued fictitiously and their
27   citizenship is disregarded as a matter of law for purposes of removal on grounds of
28
                                                3

            NOTICE OF REMOVAL UNDER 28 U.S.C. §1441(b) DIVERSITY
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 4 of 57 Page ID #:4



 1   diversity jurisdiction. (28 U.S.C. §1441(b)(1).)
 2             10.   As set forth above, the complete diversity requirements are satisfied.
 3   (See, 28 U.S.C. §1332(a); Hertz v. Friend, 559 U.S. 77, 80-81, 130 S. Ct. 1181
 4   (2010).)
 5             11.   Because the only real and substantial parties to this litigation were
 6   and are citizens of the states of California (i.e., Plaintiff) and Minnesota (i.e.,
 7   Defendant), and not the same state, complete diversity of citizenship of the parties
 8   exists.
 9                      The Amount in Controversy Exceeds $75,000.00
10             12.   Along with the Summons and Complaint, on July 13, 2020, Plaintiff
11   served a Statement of Damages, a true and correct copy of which is attached hereto
12   as Exhibit D. In her Statement of Damages, Plaintiff stated her “General damages”
13   for “Pain, suffering, and inconvenience” total $2 million, and her “Emotional
14   distress” damages total $1 million. Additionally, Plaintiff’s “Special damages” for
15   medical expenses total $20,000.00 and future medical expenses total $25,000.00.
16             13.   The total of these alleged damages is $3,045,000.00, exceeds
17   $75,000.00, exclusive of interest and costs.         Thus, the threshold amount in
18   controversy under 28 U.S.C. section 1332(a) is satisfied for purposes of diversity
19   jurisdiction.
20             14.   This Court has original jurisdiction of this civil action pursuant to
21   28 U.S.C. § 1332(a) because complete diversity of citizenship exists between
22   Plaintiff and Defendant and the amount in controversy to be determined exceeds
23   $75,000.00. In addition, this is an action which may be removed pursuant to 28
24   U.S.C. § 1441(a).
25                                     Removal is Timely
26             15.   This removal is timely in that 28 U.S.C. section 1441(b)(3) permits a
27   defendant to file a notice of removal within thirty (30) days after defendant
28
                                                 4

               NOTICE OF REMOVAL UNDER 28 U.S.C. §1441(b) DIVERSITY
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 5 of 57 Page ID #:5



 1   receives, “through service or otherwise, a copy of an amended pleading, motion,
 2   order or other paper from which it may first be ascertained that the case is one
 3   which is or has become removable.” Defendant was served with Plaintiff’s
 4   Summons and Complaint and Statement of Damages on July 13, 2020.
 5         16.    This removal is also made within one year after the commencement of
 6   the action (i.e., commenced on July 1, 2020). (28 U.S.C. § 1446(c)(1).)
 7         17.    No further proceedings have occurred in the matter now pending
 8   before the Los Angeles Superior Court. There is presently a Final Status
 9   Conference scheduled for December 15, 2021 and a Trial scheduled on December
10   29, 2021.
11         18.    Defendant will promptly file a removal notice, together with a copy
12   of the instant Notice of Removal, with the Clerk of the Superior Court of the State
13   of California, County of Los Angeles, and will serve written notice on counsel of
14   record for Plaintiff.
15         19.    WHEREFORE, for the foregoing reasons, Defendant hereby gives
16   notice that the referenced action is removed in its entirety from the Superior Court
17   for the State of California, County of Los Angeles, to the United States District
18   Court for the Central District of California, Western Division, pursuant to 28
19   U.S.C. §§ 1332, 1441(a), and 1446.
20                                        QUINTAIROS, PRIETO, WOOD &
     DATED: August 10, 2020
21                                        BOYER, P.A.

22
23
                                          By: /s/ David G. Halm
24                                            David G. Halm, Esq.
25                                            Attorneys for Defendant, TARGET
                                              CORPORATION
26
27
28
                                              5

             NOTICE OF REMOVAL UNDER 28 U.S.C. §1441(b) DIVERSITY
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 6 of 57 Page ID #:6



 1                                 PROOF OF SERVICE
 2          I am a citizen of the United States. My business address is 500 North Brand
     Blvd., Suite 1650, Glendale, California 91203. I am employed in the County of
 3   Los Angeles where this service occurs. I am over the age of 18 years, and not a
     party to the within cause.
 4
            On the date set forth below, according to ordinary business practice, I served
 5   the foregoing document entitled:
 6         NOTICE OF REMOVAL UNDER 28 U.S.C. §1441(b) DIVERSITY
 7        (BY CM/ECF) I hereby certify that on this date, I electronically filed the
           foregoing with the Clerk of the Court using the CM/ECF system which will s
 8         end notification of such filing to the e-mail addresses denoted on the
           Electronic Mail notice list, and I hereby certify that I have mailed the
 9         foregoing document or paper via the United States Postal Service to the non-
           CM/ECF participants (if any) indicated on the Manual Notice list.
10
           (BY E-MAIL) On this date, I personally transmitted the foregoing
11         document(s) via electronic mail to the e-mail address(es) of the person(s) on
           the attached service list.
12
          (BY MAIL) I am readily familiar with my employer’s business practice for
13         collection and processing of correspondence for mailing with the U.S. Postal
           Service, and that practice is that correspondence is deposited with the U.S.
14         Postal Service the same day as the day of collection in the ordinary course of
           business. On this date, I placed the document(s) in envelopes addressed to
15         the person(s) on the attached service list and sealed and placed the envelopes
           for collection and mailing following ordinary business practices.
16
17   Thomas H. Warden, Esq.
     LAW OFFICES OF THOMAS H. WARDEN
18   5850 Canoga Avenue, Suite 204
     Woodland Hills, California 91367
19   Telephone Number: (818) 710-8131
     Facsimile Number: (818) 710-8130
20
21
          (Federal) I declare under penalty of perjury under the laws of the United
22         States of America that the foregoing is true and correct.
23         Executed on August 10, 2020, at Glendale, California.
24
25                                             /s/Liseth Gonzalez
                                                Liseth Gonzalez
26
27
28
                                               6

            NOTICE OF REMOVAL UNDER 28 U.S.C. §1441(b) DIVERSITY
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 7 of 57 Page ID #:7
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 8 of 57 Page ID #:8
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 9 of 57 Page ID #:9
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 10 of 57 Page ID #:10
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 11 of 57 Page ID #:11
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 12 of 57 Page ID #:12
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 13 of 57 Page ID #:13
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 14 of 57 Page ID #:14
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 15 of 57 Page ID #:15
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 16 of 57 Page ID #:16
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 17 of 57 Page ID #:17
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 18 of 57 Page ID #:18
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 19 of 57 Page ID #:19
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 20 of 57 Page ID #:20
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 21 of 57 Page ID #:21
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 22 of 57 Page ID #:22
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 23 of 57 Page ID #:23
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 24 of 57 Page ID #:24
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 25 of 57 Page ID #:25
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 26 of 57 Page ID #:26
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 27 of 57 Page ID #:27
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 28 of 57 Page ID #:28
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 29 of 57 Page ID #:29
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 30 of 57 Page ID #:30
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 31 of 57 Page ID #:31
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 32 of 57 Page ID #:32
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 33 of 57 Page ID #:33
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 34 of 57 Page ID #:34
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 35 of 57 Page ID #:35
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 36 of 57 Page ID #:36
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 37 of 57 Page ID #:37
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 38 of 57 Page ID #:38
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 39 of 57 Page ID #:39
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 40 of 57 Page ID #:40
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 41 of 57 Page ID #:41
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 42 of 57 Page ID #:42
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 43 of 57 Page ID #:43
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 44 of 57 Page ID #:44
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 45 of 57 Page ID #:45
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 46 of 57 Page ID #:46
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 47 of 57 Page ID #:47
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 48 of 57 Page ID #:48
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 49 of 57 Page ID #:49
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 50 of 57 Page ID #:50
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 51 of 57 Page ID #:51
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 52 of 57 Page ID #:52
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 53 of 57 Page ID #:53
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 54 of 57 Page ID #:54
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 55 of 57 Page ID #:55
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 56 of 57 Page ID #:56
Case 2:20-cv-07169-JAK-KS Document 1 Filed 08/10/20 Page 57 of 57 Page ID #:57
